DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Allowed Claims: Claims 2-4, 6-8, and 10 are allowed. 
Applicant’s amendments are sufficient to overcome the 35 U.S.C. 101 rejections of claims 2-4, 6-8, and 10. These rejections are respectfully withdrawn. 
Reasons for Allowance - the following is an examiner’s statement of reasons for allowance: 
Regarding 35 U.S.C. § 101: 
Applicant’s remarks include compelling arguments for a finding that the claimed invention requires significantly more than an abstract idea (see Remarks, 01/29/2021, Pages 1-10).  Applicant submits that the claims as presented fully satisfy the requirements of Section 101, particularly in view of current case law and the 2019 PEG. In particular, the 2019 PEG provides that a patent claim is patent eligible if the claim “as a whole integrates the recited judicial exception [i.e., abstract ideal into a practical application of the exception.” (See 2019 PEG at 18). According to the 2019 PEG, any additional elements recited in the claim beyond the judicial exception must be evaluated, individually and in combination, to determine whether the additional elements integrate the exception into a practical application. 

Applicant respectfully submits that at least these features constitute an additional element(s) that integrates an abstract idea into a practical application, and in particular provides an improvement in the functioning of a computer, or an 

In one example, the claimed features help control activity over networks and control computer workload including computer resources. The claimed features allow a computer to perform a function not previously performable by a computer and are implemented using a particular machine. For example, the application (see paragraphs [0058], [0064], [0197], [0214]-[0216] and [0224] of the published application US 2015/0279164 reproduced below) describes problems with current techniques as well 

In particular, the present claims are similar to those of Bascom, Amdocs, DDR Holdings and Core Wireless. In these cases, the CAFC followed the Supreme Court’s guidance and clearly identified that improvements rooted in computer technology that included an inventive concept add something significantly more to an abstract idea. Here, like in DDR Holdings, the claims clearly recite improvements to technology, in particular, in real time during a race, controlling displaying current participants in respective groups for wagering at computing devices over a communication network, where display of the current participants is updated in real time to present the current participants determined from current odds, and where the current odds are determined based on real time wagering on the participants during the race at computing devices monitored over the communication network by a remote computing device, that are rooted in networking and computers and, thus, integrate a judicial exception into a practical application. Among other things, speed, usability and efficiency are technological improvements addressed by the claims that are rooted in computers and networking.

In addition, as with the patents upheld in Core Wireless, Applicant respectfully submits that Applicant’s claimed subject matter is also drawn to an improved graphical user interface which provides advantages over the prior art systems which improves Core Wireless, Applicant respectfully submits that the claimed invention provides an improved graphical user interface that displays updated current participants in respective groups in real time during a race, where the current participants for the groups are determined in real time from real time wagers on participants at respective computing devices during the race, which increases the efficiency of using the electronic devices. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419.  The examiner can normally be reached on M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715